09/28/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0067



                       Supreme Court Cause No. DA 20-0067




DIANE WENGER,
       Petitioner and Appellant,

                     vs.                                ORDER

STATE FARM MUTAL
AUTOMOBILE INSURANCE
COMPANY,
       Respondent and Appellee.


        The COURT, having reviewed Appellant’s Unopposed Motion to Extend

Deadline for Appellant’s Reply Brief, and GOOD CAUSE APPEARING, hereby

ORDERS that the deadline for filing Appellant’s Reply Brief shall be October 5,

2020.

        No further extensions will be granted.

        Dated this   day of September, 2020.




                           JUSTICE, MONTANA SUPREME COURT



                                                                      Electronically signed by:
ORDER                                                                       Mike McGrath 1
                                                               Chief Justice, Montana Supreme Court
                                                                        September 28 2020